OPINION — AG — ** NEPOTISM — SCHOOL BOARDS ** QUESTION: (1) WHAT IS THE LEGALITY OF ELECTION A MEMBER OF THE BOARD OF EDUCATION (SCHOOL BOARD) OF AN INDEPENDENT SCHOOL DISTRICT IN WHICH A CITY IS LOCATED TO " FILL THE VACANCY OF AN UNEXPIRED (UNEXPIRED) TERM " SUCH ELECTION BEING BY VOTERS OF THE WARD " IN WHICH THE RETIRING MEMBER WAS SERVING FROM " ? — THE ELECTION YOU REFER TO, AT WHICH A MEMBER OF THE BOARD OF EDUCATION WAS ELECTED BY SCHOOL DISTRICT ELECTORS OF A WARD, TO FILL AN VACANCY FOR THE UNEXPIRED TERM, WAS WITHOUT AUTHORITY OF LAW AND INVALID. * QUESTION(2): WHAT IS THE LEGALITY OF THE EMPLOYMENT OF A NEPHEW OF A MEMBER OF SUCH BOARD OF EDUCATION AS A " MECHANIC AT THE SCHOOL GARAGE " ? — THE PROVISIONS LAST QUOTED (21 O.S. 481 [21-481]) ARE VIOLATED WHERE PERSON RELATED WITHIN THE THIRD DEGREE TO A MEMBER OF A BOARD OF EDUCATION IS EMPLOYED BY SUCH BOARD OF EDUCATION. HOWEVER, SUCH EMPLOYMENT MUST BE OF A CONTINUOUS NATURE, AND NOT TEMPORARY. (WARDS, MEMBERS, TERM OF OFFICE, VACANCIES) CITE: 21 O.S. 481 [21-481], 70 O.S. 4-14 [70-4-14], 70 O.S. 4-7 [70-4-7], 70 O.S. 4-10 [70-4-10] (RICHARD M. HUFF)